DETAILED ACTION
Summary
	This is a non-final Office action in reply to the Response to Restriction/Election Requirement filed 13 October 2022 for the application filed 15 June 2020. Claims 1-13 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application (PRO 62/861,626 filed 14 June 2019; PRO 62/933,146 filed 08 November 2019) under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement (e.g., p0007; p0009; p0010; p0049; and references in parentheticals were found throughout the disclosure without providing actual reference citations).  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Election/Restrictions
Applicant’s election without traverse of Invention I, Claims 1, 2, and 6-8, in the reply filed on 13 October 2022 is acknowledged. Claims 3-5 and 9-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Claim Interpretation
	The term “nanopore”, as associated with organized functional nanoporous materials (OFNMs), is defined by the specification (p0043) to be a pore with a size of 1.2 nm to 82 nm.
	The term “ordered functional nanoporous materials” or OFNM is defined by the specification (p0039) to be synonymously referred to as “nitrogen containing graphitic materials (NCGMs)”. Paragraph 0005 of the specification further indicates that OFNMs include such structures as g-C3N4, i.e., graphitic carbon nitrides, synthesized from melamine polymerization (p0007).

Claim Objections
Claim 6 is objected to because of the following informalities:
A period is missing at the end of the claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 7, there is insufficient antecedent basis for “the two pore OFNM”. Claim 6 had only introduced “The OFNM of claim 1 having at least two pores”, i.e., there is no explicit introduction of an OFNM with two pores. Claim 8 is also rejected due to its dependence on Claim 8.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 6, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by ZHANG et al. (US Patent 9,522,358).
	Regarding Claim 1, ZHANG discloses a porous polymer material useful as an adsorbent for gas (c1/17-20). The polymer material comprises mesopores in a melamine-formaldehyde-based structure (c3/9-12) comprising repeating units of a monomer ring structure wherein each ring monomer unit comprises at least three melamine monomer units linked by way of a linking group; such structures are interpreted to be graphitic carbon nitrides due to their synthesis from melamine polymerization (i.e., an ordered functional nanoporous material (OFMN); c5/56-64). The ring structure includes amine functional groups (c6/3-12) and are linked by linking groups comprising lower alkyl bridges having 1 to 2 carbon atoms (c6/36-43). This lattice-type structure forms mesopores between adjacent melamine clusters (c6/22-28), said mesopores having pore sizes ranging from 5 nm to 50 nm (c7/11-12), which reads upon Applicant’s disclosed range encompassing nanopores (i.e., 1.2 nm to 82 nm). ZHANG further shows the structure of one of the two-dimensional melamine-formaldehyde ring monomer units in FIG. 10. As seen in the ring structure on the right in FIG. 10 the melamine units are linked by a lower alkyl bridge, e.g., N-C-N (i.e., a pore defined by a sidewall, the sidewall comprising N-C-N linkages therein).

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

	Regarding Claim 2, ZHANG discloses the OFNM of Claim 1. As further shown in FIG. 10, R groups comprising hydrogen extend from the N-C-N linkages.
	Regarding Claim 6, ZHANG discloses the OFNM of Claim 1. ZHANG further discloses repeating units of the disclosed monomer ring structure (c5/56-64), thereby implying more than one ring structure (i.e., the OFNM of claim 1 having at least two pores).
	Regarding Claim 7, ZHANG discloses the OFNM of Claim 6. The claimed limitation “wherein the two pore OFNM is formed by a process of self assembly” is directed toward a product-by-process limitation. Because the prior art discloses a product that appears to be the same as the product set forth in this product-by-process claim, although produced by a different process, the claim is directly read on by the prior art (see In re Marosi, 710 F.2d 799, 218 USPQ 289 (Fed. Cir. 1983) and In re Thorpe, 777 F.2d 695, 227 USPQ 964 (Fed. Cir. 1985); MPEP §2113). Additionally, although the immediate claim is a product-by-process claim and is limited by and defined by its process, the determination of patentability is based on the product itself, not on the method of production. Thus, this process limitation wherein the structure is formed by self-assembly does not further limit the claimed product.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over ZHANG et al. (US Patent 9,522,358), as applied to Claim 7 above, and further in view of ZHU et al. (ACS Appl. Mater. Interfaces, 6, 2014, pg. 16449-16465).
	Regarding Claim 8, ZHANG discloses the OFNM of Claim 7. ZHANG is deficient in disclosing the OFNM further comprises incorporating a metal therein.
	ZHU discloses graphitic carbon nitride prepared from melamine (graphitic carbon nitride: §1, par. 2; melamine: §2, par. 4) for use as a catalyst in oxidation reactions (abstract; §4.2). ZHU further discloses the use of graphitic carbon nitride as supports for metal catalysts to promote oxygen activation in gas adsorption applications (§4.2, par. 1, 2). One such metal includes platinum catalysts (§4.2, par. 5). Advantageously, the use of metals paired with graphitic carbon nitride enables an effective and simple way for oxygen activation (§4.2, par. 2). Thus, prior to the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to incorporate a metal, such as platinum, to a graphitic carbon nitride support as suggested by ZHANG of the OFNM disclosed by ZHANG. Further, such a combination would have been obvious because the technique for improving oxygen activation by metal catalysts was known in the art; the combination of metal catalyst with inert supports such as OFNMs would yield nothing more than predictable results (MPEP §2143.01 A).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN B HUANG whose telephone number is (571)270-0327. The examiner can normally be reached 9 am-5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571)272-0579. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ryan B Huang/Primary Examiner, Art Unit 1777